DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/24/2022 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
Applicant's arguments filed 1/24/2022 have been fully considered and they are partially persuasive.
Regarding the objections to the claims, Applicant’s remarks on page 4 are persuasive and the objections to claims 7 and 10 are withdrawn.
Regarding the rejections under §112(b), Applicant’s remarks on page 4 are persuasive as to the rejections of claims 4, 8-9, and 10-14, 16, and 18 and the corresponding rejections are withdrawn.  However, Applicant’s remarks are not persuasive as to the rejections of 15 and 17 and the rejections of 15 and 17 are maintained.  A new rejection under 112(b) is applied to amended claim 19.


On page 5, in apparent reference to “acquiring” “current operating data and historical operating data of the rail vehicle,” Applicant contends “[s]ince the operating data of the rail vehicle is stored in the controller of the rail vehicle, the maintenance personnel cannot directly read the relevant data. Therefore, it must be read from the controller through a physical device.”  
Examiner submits that neither Applicant’s specification nor claims characterize the structure and function of the controller in a manner that precludes a local operator from reading operating data from the controller either directly or via an intermediary display device such as on the claimed portable testing device.  Moreover, even if a physical structure was present, which the user had to study/judge, this is still a mental process, if not mere data gathering and display, which does not amount to significantly more than the abstract idea.  Examiner therefore maintains that “acquiring” “current operating data and historical operating data of the rail vehicle” may be performed as a mental process.
On page 5, in apparent reference to “obtaining” “fault information according to the current operating data and the historical operating data, wherein the fault information comprises at least one of a fault code and a fault description,” Applicant contends “[s]ince the operating data and fault information are not in a simple correspondence, maintenance personnel are often unable to quickly determine whether the rail vehicle is faulty after seeing the operating data. In order to achieve the effect of finding out the fault of a rail vehicle in time, 
Examiner submits that neither Applicant’s specification nor claims characterize the operating data and fault information in a manner that precludes any particular format such as prose, symbols, data charts, or any other format so as to preclude “obtaining” “fault information according to the current operating data and the historical operating data, wherein the fault information comprises at least one of a fault code and a fault description” being performed as a mental process such as by studying and judging the operating data acquired from the controller.
On page 5, in apparent reference to “obtaining” “a maintenance plan corresponding to the fault information, wherein the maintenance plan is obtained through a remote device or a server side,” and “wherein obtaining the maintenance plan through the server side comprises: sending, by the local device, the fault code to the server side, wherein the server side queries according to the fault code to obtain a corresponding first maintenance resource, wherein the first maintenance resource comprises at least one of a video resource and an image resource; and receiving, by the local device, the first maintenance resource returned by the server side.”
 Applicant contends that “[s]ince the maintenance personnel need to repair the rail vehicle at the rail vehicle site, when encountering the problem difficult to solve, the maintenance personnel will not be able to obtain the maintenance plan at this time. In order to obtain the maintenance plan in time, a solution may be sought conveniently and efficiently, the maintenance personnel cannot leave the rail vehicle site, and the maintenance plan can only be obtained from the remote device or server through the physical device.”

On pages 5-6, in apparent reference to whether the application of the abstract idea is a patent-eligible application, Applicant contends that  “[b]ased on the amended claim 1, it can be seen that the local device not only needs to obtain current operating data and historical operating data by connecting with the controller, but also needs to analyze the current operating data and historical operating data to diagnose the fault information of the rail vehicle.”
Examiner submits that while connection of the local device with the controller falls within the broadest reasonable interpretation of the claims, the connection itself is a merely extra-solution activity that neither integrates the recited mental processes into a practical application nor amounts to an additional element sufficient to amount to significantly more 
Regarding the need to analyze the current operating data and historical operating data to diagnose the fault information, Examiner is unclear regarding what portion of the claim(s) is being referenced.  Examiner notes, however, that data analysis per se is well within subject matter considered to be performed as a mental process.  
On page 6, in apparent continued reference to whether the application of the abstract idea is a patent-eligible application, Applicant contends that “[b]ased on the content recorded in the background technology part of this application, it can be seen that a troubleshooting process of a rail vehicle is difficult in the prior art, that is, the existing local device does not have the ability to diagnose the fault information of the rail vehicle. Therefore, the operations performed by the "local device" are not traditional general-purpose computer functions.”
Examiner submits that speculation in Applicant’s specification regarding whether prior art local devices are capable of diagnosing fault information is not dispositive, nor does it address whether the claimed operations performed by the local device are traditional general-purpose computer functions.  The operations performed by the local device amount to gathering/collecting of operating data, fault information, and a maintenance plan.  As explained in the grounds for rejecting claims 1, the claims include no particularized manner of such gathering/collecting.  As explained in the grounds for rejecting claim 19, the extension of using a “server side” to gather/collect the data that is stored remotely similarly amounts to generic data gathering/collecting implemented by a generically claimed “server side.”


Applicant’s arguments are fundamentally based on the amendments to amended claim 1 in which the limitations of claim 6 are incorporated.  The amendments made to claim 1 only incorporates rejected claim 6, which is still taught or otherwise rendered obvious by Lyu. The following arguments also pertain to claim 19 since claim 6 was incorporated into claim 19.
As to amended claim 1, the amendment “wherein obtaining the maintenance plan through the server side comprises: sending, by the local device, the fault code to the server side, wherein the server side queries according to the fault code to obtain a corresponding first maintenance resource, wherein the first maintenance resource comprises at least one of a video resource and an image resource, and receiving, by the local device, the first maintenance resource returned by the server side” is disclosed by and otherwise rendered obvious in view of Lyu.
On page 7, Applicant contends that Lyu’s disclosure that “new maintenance suggestion is given by experts of remote server side” requires that “new maintenance advice is given by the user instead of the machine, so that the new maintenance suggestion can be in the form of text or voice, but it cannot be in the form of video or image.”
Examiner respectfully disagrees.  While the “experts” disclosed by Lyu may include human actors, in addition or as an alternative to Artificial Intelligence processors for example, the involvement of human actors in generating or otherwise obtaining maintenance advice does not preclude the use of machines such as server side computer resources to facilitate and 
On pages 7-8, Applicant contends that Lyu discloses that the remote server receives pictures and video of vehicle condition and “does not need additional processing by a remote server to obtain it. Therefore, Lyu does not disclose that the remote server can send ‘pictures, videos’ and other content, and Lyu does not disclose that maintenance suggestion can contain pictures or videos.”
Examiner acknowledges that Lyu does not expressly disclose that the remote server sends pictures or videos. However, as explained in the grounds for rejected amended claims 1 and 19, Lyu teaches that a maintenance resource may include an image resource (displayed information) and it would therefore have been obvious for the maintenance resource obtained by the server side to have been or included an image resource provided by the server side.   Examiner notes that for the purpose of examination in which the claim language is given its broadest reasonable interpretation in view of the specification, an “image resource” is not interpreted as limited to a picture or pictorial image such as of an image of an object. 
The amendments to claims 15 and 17 have been considered with respect to the prior art rejections as well as the 112(b) rejection.  
Regarding the new limitations added to claim 15, the previously cited Sarkar reference teaches, “the state information is a document processing action comprising one of download, update and deletion (logic 108 applies the new calibrations; paragraph [0025]),” “performing (applies new calibrations; paragraph [0025]) on the second production means (calibration bundle 111a).”
Sarkar discloses that there may be a variety of different trigger events that trigger updating the calibration bundles ([0022]) but does not disclose “marking state information by displaying a button, and when the button is triggered” performing the document processing action on the second production means.
As noted in the rejection of claim 15 under 103, it would have been obvious to one of ordinary skill in the art before the filing date, to have modified Sarkar’s teaching of marking state information (download, update and deletion) by displaying and triggering (clicking) an interface button.  Applicant’s specification and claims includes little description relating to the use of a displayed button as part of the invention and includes no description of any innovative or operational significance of using a button to implement the marking of state information, which remains an indefinite element as indicated in the new rejection of claim 15 under 112(b).  For example, Applicant’s specification on page 14, lines 11-13 and 18-19 simply describe a user clicking a display button to effectuate a download but only in terms of initiating the download operation.  As best understood, the use of the display button in “marking state information by displaying a button, and when the button is triggered” performing the document processing action on the second production means amounts to using a user display button as a manual input in contrast to an automated process for performing the document processing action which would have been well within the level of ordinary skill before the filing date.

As noted in the rejection of claim 17 under 103, it would have been obvious to one of ordinary skill in the art before the filing date, to have extended the teaching of Wilson that if the remote device is validated successfully, pushing, by the server side, the 6KPC0725UScorresponding push message to the remote, “wherein the push message at least comprises: a historical push message, the historical push message is a message containing push messages pushed in history.”  As best understood, this language requires that the historical push message includes at least one push message that has been previously pushed.  As noted in the grounds for rejecting claim 17 under 112(a), Applicant’s specification and claims does not disclose “the historical push message is a message containing push messages pushed in history.”  Consequently, the original disclosure does not disclose any particular innovative or operational significance of the push message including one or more previously pushed messages and no such significance is otherwise apparent.  Compiling one or more messages that have been previously pushed into a push message therefore appears to be an ordinary design choice that would have been within the level of skill in the art before the filing date.  
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Amended claim 17 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As amended claim 17 recites “the historical push message is a message containing push messages pushed in history,” which does not appear to be supported in the originally filed specification and claims.  The only disclosures of a historical push message in the originally filed application are on page 15, lines 8-10 and in original claim 17.  Neither of these disclosures provides any indication of what a historical push message may be or include and therefore neither discloses anything that appears equivalent to “the historical push message is a message containing push messages pushed in history.”  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Amended claims 15, 17, and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Amended claim 17 remains rejected for indefiniteness due to the lack of clarity of the claimed term “historical push message” on line 7 of amended claim 17.  Applicant’s specification does not expressly or contextually disclose what the claimed historical push 
Based on the amendment, claim 19 is rendered indefinite due to the inconsistency between the recitation on line 9 of “a server side or a remote device, which is connected with the local device” and the recitation in lines 13-14 of “wherein the local device is further configured to send the fault code to the server side.”  The characterization in line 9 conveys that the system of claim 19 only requires one of a server side and a remote device (i.e., the system may not include the server side).  The characterization in lines 13-14 conveys that the system of claim 19 includes a local device that is configured to send the fault code to the server side, which is only possible if the server side is connected to the local device.   For the purpose of examination, and based on apparent intent of the claim, line 9 is interpreted as “a server side and optionally a remote device, which is connected with the local device.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7-20 are rejected under 35 U.S.C. 101 because the claimed invention in each of these claims is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

“A method for monitoring a rail vehicle, comprising: 
acquiring, by a local device, current operating data and historical operating data of the rail vehicle from a controller of the rail vehicle, wherein the local device, which is connected with the controller, is a portable testing device;
obtaining, by the local device, fault information according to the current operating data and the historical operating data, wherein the fault information comprises at least one of a fault code and a fault description;
obtaining, by the local device, a maintenance plan corresponding to the fault information, wherein the maintenance plan is obtained through a remote device or a server side; and
maintaining, by the local device, the rail vehicle according to the maintenance plan;
(as to the claimed alternative, “a server side,” this alternative is not being considered since the claim language provides two alternative options and only “a remove device” will be addressed) wherein obtaining the maintenance plan through the server side comprises: 
sending, by the local device, the fault code to the server side, wherein the server side queries according to the fault code to obtain a corresponding first maintenance resource, wherein the first maintenance resource comprises at least one of a video resource and an image resource; and
receiving, by the local device, the first maintenance resource returned by the server side.”  

Representative claim 19 recites:
“A system for monitoring a rail vehicle, comprising: 
a local device, which is connected with a controller of the rail vehicle, and is configured to acquire current operating data and historical operating data of the rail vehicle from the controller, and obtain fault information according to the current operating data and the historical operating data, wherein the fault information comprises a fault code and a fault description; the local device is a portable testing device; 
a server side or a remote device, which is connected with the local device, and is configured to send a maintenance plan corresponding to the fault information; 
the local device is further configured to maintain the rail vehicle according to the maintenance plan; 
wherein the local device is further configured to send the fault code to the server side; 
the server side is further configured to query according to the fault code to obtain a corresponding first maintenance resource, wherein the first maintenance resource comprises at least one of a video resource and an image resource; 
the local device is further configured to receive the first maintenance resource returned by the server side.”

The claim limitations of claims 1 and 19 considered to fall within the abstract idea are highlighted in bold font above; the remaining features are “additional elements.”
Step 1 of the subject matter eligibility analysis entails determining whether the claimed subject matter falls within one of the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  Claim 1 recites a process and claim 19 recites a system and therefore both fall within a statutory category.
Next, Step 2A Prong One of the analysis entails determining whether the claim recites a judicial exception such as an abstract idea.  Under a broadest reasonable interpretation, the highlighted portions of claims 1 and 19 comprise process steps that fall within the abstract idea judicial exception.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, the highlighted subject matter falls within the mental processes category.  
As to claim 1, individually and collectively, the steps:
“acquiring” “current operating data and historical operating data of the rail vehicle”;
“obtaining” “fault information according to the current operating data and the historical operating data, wherein the fault information comprises at least one of a fault code and a fault description; and” “obtaining” “a maintenance plan corresponding to the fault information, wherein the maintenance plan is obtained through a remote device or a server side” may be performed as mental processes.  Current and historical data may be acquired through mental processes.  Fault information including fault codes or descriptions may be obtained, such as by deduction or other mental processes, based on current and historical data.  Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016), a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind).
As to claim 19, individually and collectively, the steps:
 “acquire current operating data and historical operating data of the rail vehicle” and 
“obtain fault information according to the current operating data and the historical operating data, wherein the fault information comprises a fault code and a fault description”

may, for the reasons specified above, be performed as mental processes.  
Furthermore, the step 
“query according to the fault code to obtain a corresponding first maintenance resource, wherein the first maintenance resource comprises at least one of a video resource and an image resource”

may be performed as a mental process (e.g., mentally associating a fault code as an index to a list of maintenance resource records).  

Step 2A, Prong Two of the analysis entails determining whether a claim includes additional elements that integrate the recited judicial exception into a practical application.  In view of the various considerations encompassed by the Step 2A, Prong Two analysis, neither of claims 1 or 19 include additional elements that integrate the recited abstract idea into a practical application.  Based on the individual and collective limitations of claims 1 and 19, MPEP 2106.05(a)); applying the judicial exception with, or by use of, a particular machine (MPEP 2106.05(b)); and effecting a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)).  
Regarding improvements to the functioning of a computer or other technology, none of the “additional elements” in any combination appear to integrate the abstract idea to technologically improve any aspect of a system that may be used to implement the highlighted steps such a generic computer and/or portions of a device controller.  Regarding application of the judicial exception with, or by use of, a particular machine, the additional elements such as the “local device” and the “controller of the rail vehicle” in claim 1, and the “local device,” the controller of the rail vehicle,” and the “server side” in claim 19 are not utilized as a particularized manner of implementing the abstract idea process steps.  The specification includes no detail regarding particularized configuration of the local device, the controller of a rail vehicle, or the server side particularly as it may relate to the acquisition of data, such as current and historical operating data, fault information including a fault code, and a maintenance resource, except that they presumably include standard processing components.  
Regarding effectuation of a transformation or reduction of a particular article to a different state or thing, neither of claims 1 and 19 include any such transformation or reduction.  Instead, each of claims 1 and 19 as a whole entails gathering or otherwise obtaining vehicle operation data and fault information and using the information to obtain a maintenance plan with the additional elements such as the local device, the controller of the rail vehicle, and 
The above additional elements, considered individually and in combination with the claim elements reciting an abstract idea do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under Step 2B.  
Regarding Step 2B, independent claims 1 and 19, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in the relevant art as evidenced by the prior art of record as indicated in the rejections under 35 U.S.C. §103. 
Independent claims 1 and 19 are therefore not patent eligible.  

Dependent claims 2-5, 7-18, and 20 provide additional features/steps which are part of an expanded algorithm that includes the abstract idea of the independent claims (Step 2A, Prong One).  None of dependent claims 2-5, 7-18, and 20 recite additional elements that integrate the abstract idea into practical application (Step 2A, Prong Two), and all fail the “significantly more” test under the step 2B for the same reasons as discussed with regards to the independent claims.  The dependent claims therefore also constitute ineligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brozovich (US 2006/0136104) in view of Sprock (US 2016/0292933) and in further view of Lyu (CN 105404273).
As to claim 1, Brozovich teaches “A method for monitoring a rail vehicle (paragraph [0015]; the disclosed method and system are widely applicable to vehicles and even non-vehicular systems, expressly citing automobiles, trucks, boats, ships, motorcycles, generators, and the like and could therefore have been applied by one of ordinary skill in the art prior to the filing date to a rail vehicle), comprising:  acquiring, by a local device (diagnostic tool 100, FIGS. 1 and 3), current operating data and historical operating data of the rail vehicle from a controller (onboard vehicle computer 302, FIG. 3) of the rail vehicle (diagnostic tool 100 acquires vehicle operating data from vehicle computer 302 and stores the data as vehicle data 116, FIG. 3; paragraph [0023]; FIG. 4, block 402; paragraph [0033]), wherein the local device, which is connected with the controller (diagnostic tool 100 is connected to vehicle computer 302, FIG. 3), is a portable testing device (diagnostic tool 100 may be a portable device (paragraph [0016]); obtaining, by the local device, fault information according to the current operating data and the historical operating data (diagnostic tool 100 obtains diagnostic data 114 that corresponds to vehicle data 116 from diagnostic routine 118 or from a remote host, paragraph [0024]; FIG. 4, block 404), wherein the fault information comprises at least one of a fault code and a fault description (diagnostic data 114 includes fault description, paragraph [0022]); obtaining, by the local device, a maintenance plan corresponding to the fault information (diagnostic tool 100 obtains fault information and associated remedial instructions, paragraph [0024]), wherein the maintenance plan is obtained through a remote device or a server side (fault diagnosis and/or instructions, are obtained from a remote host, paragraph [0024]); and maintaining, by the local device, the rail vehicle according to the maintenance plan (diagnostic tool 100 assists maintenance by displaying the fault information and/or instructions to a user, paragraph [0024]); (as to the claimed alternative, a server side, this alternative is not being considered since the claim language provides two alternative options and only “a remove device” will be addressed);” “receiving, by the local device, the first maintenance resource returned by the server side (the remedial instructions are obtained from a remote host, paragraph [0024]).”
Brozovich does not explicitly teach that the vehicle data acquired by the local device (diagnostic tool 100) includes “current operating data and historical operating data.”  Applicant’s specification does not describe the distinction between current operating data and 
Sprock teaches “acquiring … current operating data and historical operating data (management system in which data transmitted to a central station 18 includes machine data comprising usage or maintenance/repair history and performance data that may include current and historic data associated with operation of machines at a worksite 10 paragraphs [0025] and [0027]-[0028]).”  
It would have been obvious to one of ordinary skill in the art prior to the filing date to configure the Brozovich monitoring system so that the operational information that diagnostic tool 100 obtains from on-board computer 302 includes both current and historical operating data as taught by Sprock.  The motivation to acquire both current and historical operating data would have been apparent to one of ordinary skill in the art because operating data that spans a time period (historic to current) would be necessary or at least helpful in diagnosing vehicular problems that manifest time-dependent symptoms such as braking component wearing over time as suggested by Sprock’s disclosed combination of both current and historic operating data acquisition for remote management of machinery.

Brozovich and Sprock are silent regarding whether vehicle data 116 may include a “fault code” and does not teach “wherein obtaining the maintenance plan through the server side 
In the field of remote vehicle monitoring and maintenance, Lyu teaches “wherein obtaining the maintenance plan through the server side comprises: sending, by the local device, the fault code to the server side, (local device (e.g., handheld terminal) used to send a fault code to a remote server; Abstract; page 2, second paragraph; page 2, ninth paragraph of English translation); wherein the server side queries according to the fault code to obtain a corresponding first maintenance resource, (a fault code is used by the remote server to determine maintenance advice that is downloaded from the remote server; Abstract; page 3, tenth paragraph of English translation), wherein” “maintenance resource comprises at least one of a video resource and an image resource (maintenance information may include image data, page 6, third paragraph of English translation).” 
It would have been obvious to one of ordinary skill in the art prior to the filing date to modify the step in Brozovich’s disclosed method as modified by Sprock of obtaining the maintenance plan (diagnostic plan and/or instructions) to include Lyu’s teaching of a remoting server using a fault code to determine maintenance advice that is downloaded from the remote server.  The suggestion for including a fault code in a communication to a remote device to assist the remote device in optimally selecting and providing maintenance instructions is provided by Lyu’s disclosure of using the fault code that can be used, possibly in combination with current maintenance instructions, to determine new maintenance advice (a fault code is 
While Lyu teaches that maintenance information may include image data, Lyu does not explicitly teach that the particular maintenance resource obtained by the server side (“the first maintenance resource”) is or includes an “image resource.”
It would have been obvious to one of ordinary skill in the art before the filing date, to have configured the server side to obtain an image resource as a maintenance resource in view of Brozovich’s and Lyu’s teaching of obtaining a maintenance resource from a server side in combination with Lyu’s teaching that a maintenance resource may include image data.  The motivation would have been to expand and otherwise enhance the informative quality of the maintenance information provided by the serve side to human recipients.  The suggestion for such combination is provided by Lyu’s disclosure that urgent maintenance data may be advantageously displayed in a highlighted manner such as in red (page 6, third paragraph of English translation).
As noted in the grounds for rejecting amended claim 1 under 101, that the scope of amended claim 1 based on a broadest reasonable interpretation does not require interpreting claim 1 to include “wherein obtaining the maintenance plan through the server side comprises: sending, by the local device, the fault code to the server side, wherein the server side queries according to the fault code to obtain a corresponding first maintenance resource, wherein the first maintenance resource comprises at least one of a video resource and an image resource, and receiving, by the local device, the first maintenance resource returned by 

As to claim 2, Brozovich teaches “wherein obtaining the maintenance plan through the remote device comprises: establishing, by the local device, a connection with the remote device (diagnostic tool 100 establishes a connection with a remote host 200 via network 304; FIG. 3), wherein the remote device is one of the portable testing device, a Web side device, and a mobile side device (FIG. 3; paragraph [0026]); sending, by the local device, the current operating data to the remote device (remote host 200 receives vehicle data 116 from diagnostic tool 100, paragraph [0030]); and receiving, by the local device, maintenance data sent by the remote device (diagnostic tool 100 receives remedial instructions from the remote device, paragraph [0024]; FIG. 4, block 414, paragraph [0036]), wherein the maintenance data comprises one of a controller variable and software data (remedial instructions received by diagnostic tool 100).”

As to claim 10, Brozovich teaches “sending, by the controller of the rail vehicle, the current operating data to the server side (remote host 200 receives vehicle data 116 from diagnostic tool 100 via on-board computer 302, FIG. 3, paragraph [0030]), wherein the server side determines, according to the current operating data and the historical operating data, whether the rail vehicle has a fault (remote diagnostic tool 214 within remote host 200 contains instructions for receiving the vehicle information (vehicle data 212) from diagnostic tool 100 and determining vehicle faults based on the vehicle data; FIG. 2, paragraph [0031]).”

It would have been obvious to one of ordinary skill in the art before the filing date to arrive at the step of sending the current operating data to the server side “before acquiring, by the local device, the current operating data and the historical operating data of the rail vehicle.”  Applicant’s specification does not disclose or suggest the operational logic or any particular innovative significance of the relative sequence of the step of the local device acquiring the current operating data from the rail vehicle controller and the step of the controller sending the current and/or historical operating data to the server side, nor is any innovative significance contextually evident.  Therefore, the controller sending the current operating data to the server side prior to the local device acquiring the very same data from the controller appears to be a mere design choice having no particular innovative significance that is disclosed or otherwise apparent from the specification and which would have consequently been an obvious operational design option available to one of ordinary skill in the art prior to the filing date. 

As to claim 11, Brozovich discloses “acquiring, by the local device, train data sent by the controller of the rail vehicle (diagnostic tool 100 acquires vehicle operating data from vehicle computer 302 and stores the data as vehicle data 116, FIG. 3; paragraph [0023]; FIG. 4, block 402; paragraph [0033]), wherein the train data comprises at least one of the following: a number, password, display screen number and wheel diameter of the rail vehicle (vehicle data 116 defines information regarding operation of the vehicle; paragraph [0023]. While Brozovich does not explicitly state that a “number” is included within the vehicle data, the vehicle operation information disclosed by Brozovich (e.g., vehicle data 116) is capable of including numeric characteristics); modifying, by the local device, the train data, and obtaining modified train data (diagnostic tool 100 includes diagnostic routine 118 that contains instructions for processing vehicle data 116 to determine diagnosis and/or whether additional computer resources are required).”  
Brozovich does not teach “returning, by the local device, the modified train data to the controller, wherein the controller displays the modified train data” or acquiring and modifying the train data “before acquiring, by the local device, the current operating data and the historical operating data of the rail vehicle.”  
In view of the teachings of Brozovich in which the local device (diagnostic tool 100) is configured to display diagnostic data, it would have been obvious to one of ordinary skill in the art before the filing date to arrive at the step of “returning, by the local device, the modified train data to the controller, wherein the controller displays the modified train data.”  Applicant’s specification does not describe an innovative significance or operational logic associated with the local device returning modified train data to the controller and then using the controller instead of the local device to display the modified data.  The use of the controller instead of the local device to display the modified data received from the local device appears to be a mere design choice that would have been readily apparent to one of ordinary skill in the art prior to the filing date in view of the teaching by Brozovich of a local diagnostic tool that displays vehicle diagnosis information and is communicatively coupled with onboard computer 
It would have been obvious to one of ordinary skill in the art prior to the filing date to arrive at the step of acquiring and modifying the train data “before acquiring, by the local device, the current operating data and the historical operating data of the rail vehicle.”  Applicant’s specification does not disclose or suggest the operational logic or any particular innovative significance of the relative sequence of the step of the local device acquiring the current operating data from the rail vehicle controller (claim 1) and the step of the local device acquiring train data sent by the controller of the rail vehicle, nor is any innovative significance contextually evident.  Therefore, the local device acquiring the train data sent by the controller of the rail vehicle prior to the local device acquiring the same or at least related vehicle operating data appears to be a relatively arbitrary design choice having no particular innovative significance that is disclosed or otherwise apparent from the specification and which would have consequently been an obvious operational design option available to one of ordinary skill in the art prior to the filing date. 

As to claim 12, Brozovich teaches “a testing software list interface of testing software (diagnostic routine 118 includes instructions for performing multiple functions including receiving vehicle data, processing vehicle data, comparing vehicle data with diagnostic data, determining whether additional computing resources are required, etc.; paragraph [0024]), and performing a test corresponding to the selected testing sub-software (diagnostic routine 118 includes instructions for performing diagnostic functions); paragraph [0024]).”

It would have been obvious to one of ordinary skill in the art prior to the filing date to have arrived at the step of “displaying, by the local device, a testing software list interface” in view of Brozovich’s teaching of a display interface for diagnostic tool 100.  The motivation would have been to enable user selectivity of a particular set of program instructions from diagnostic routine 118 to perform a particular function.
It would have been obvious to one of ordinary skill in the art prior to the filing date to have arrived at the step of “receiving, by the local device, the name of selected testing sub-software” in view of Brozovich’s teachings.  Applicant’s specification does not disclose or suggest the operational logic or any particular innovative significance of “receiving, by the local device, the name of selected testing sub-software,” nor is any innovative significance contextually evident.  Therefore, the local device receiving the name of selected testing sub-software appears to be a relatively arbitrary design choice having no particular innovative significance that is disclosed or otherwise apparent from the specification and which would have consequently been an obvious operational design option available to one of ordinary skill in the art prior to the filing date.  
It would have been obvious to one of ordinary skill in the art before the filing date to perform the steps of “displaying, by the local device, a testing software list interface of testing 
Similarly, Applicant’s specification does not disclose or suggest the operational logic or any particular innovative significance of the relative sequencing of the step of the local device acquiring the current operating data from the rail vehicle controller and the step of receiving, by the local device, the name of selected testing sub-software.  Therefore, the local device receiving the name of selected testing sub-software prior to the local device acquiring the current operating data from the controller appears to be an arbitrary design choice having no particular innovative significance that is disclosed or otherwise apparent from the specification and which would have consequently been an obvious operational design option available to one of ordinary skill in the art prior to the filing date.


As to claim 19, Brozovich teaches “A system for monitoring a rail vehicle (the disclosed method and system are widely applicable to vehicles and even non-vehicular systems, expressly citing automobiles, trucks, boats, ships, motorcycles, generators, and the like paragraph [0015] and could therefore have been applied by one of ordinary skill in the art prior to the filing date to a rail vehicle), comprising: a local device (diagnostic tool 100, FIGS. 1 and 3), which is connected with a controller of the rail vehicle (onboard vehicle computer 302, FIG. 3), and is configured to acquire current operating data and historical operating data of the rail vehicle from the controller (diagnostic tool 100 acquires vehicle operating data from vehicle computer 302 and stores the data as vehicle data 116, FIG. 3; paragraph [0023]; FIG. 4, block 402; paragraph [0033]), and obtain fault information according to the current operating data and the historical operating data (diagnostic tool 100 obtains diagnostic data 114 that corresponds to vehicle data 116 from diagnostic routine 118 or from a remote host, paragraph [0024]; FIG. 4, block 404), wherein the fault information comprises a fault code and a fault description (diagnostic data 114 includes fault description, paragraph [0022]); the local device is a portable testing device (diagnostic tool 100 may be a portable device (paragraph [0016]); a server side or a remote device, which is connected with the local device (remote host 200 is connected to diagnostic tool 100; FIG. 3), and is configured to send a maintenance plan corresponding to the fault information (fault diagnosis and/or instructions, are obtained from a remote host, paragraph [0024]); the local device is further configured to maintain the rail vehicle according to the maintenance plan (diagnostic tool 100 assists maintenance by displaying the fault information and/or instructions to a user, paragraph [0024]); wherein the local device is further configured to send the [fault code] to the server side; (Brozovich remote host 200 receives vehicle data 116 from diagnostic tool 100, paragraph [0030], vehicle data 116 includes information corresponding to faults (i.e., information processed to determine faults); paragraphs [0030]-[0031]; FIG. 4, block 412; paragraph [0035])” “the local device is further configured to receive the first maintenance resource returned by the server side (the remedial instructions are obtained from a remote host, paragraph [0024]).”
Brozovich does not explicitly teach that the vehicle data acquired by the local device (diagnostic tool 100) includes “current operating data and historical operating data.”  Applicant’s specification does not describe the distinction between current operating data and historical operating data, such as for example, current operating being literally current in terms of being live streamed during operation and historical operating date comprising archived records with time stamps.  For purposes of examination, “current operating data” is interpreted 
Sprock teaches “to acquire current operating data and historical operating data (management system in which data transmitted to a central station 18 includes machine data comprising usage or maintenance/repair history and performance data that may include current and historic data associated with operation of machines at a worksite 10 paragraphs [0025] and [0027]-[0028]).”
It would have been obvious to one of ordinary skill in the art prior to the filing date to configure the Brozovich monitoring system so that the operational information that diagnostic tool 100 obtains from on-board computer 302 includes both current and historical operating data as taught by Sprock.  The motivation to acquire both current and historical operating data would have been apparent to one of ordinary skill in the art because operating data that spans a time period (historic to current) would be necessary or at least helpful in diagnosing vehicular problems that manifest time-dependent symptoms such as braking component wearing over time as suggested by Sprock’s disclosed combination of both current and historic operating data acquisition for remote management of machinery.
Brozovich and Sprock are silent regarding whether vehicle data 116 may include a “fault code” and does not teach “the server side is further configured to query according to the fault code to obtain a corresponding first maintenance resource, wherein the first maintenance resource comprises at least one of a video resource and an image resource.”
In the field of remote vehicle monitoring and maintenance, Lyu teaches “wherein the local device is further configured to send the fault code to the server side (local device (e.g., handheld terminal) used to send a fault code to a remote server; Abstract; page 2, second paragraph; page 2, ninth paragraph of English translation); the server side is further configured to query according to the fault code to obtain a corresponding first maintenance resource (a fault code is used by the remote server to determine maintenance advice that is downloaded from the remote server; Abstract; page 3, tenth paragraph of English translation), wherein” “maintenance resource comprises at least one of a video resource and an image resource (maintenance information may include image data, page 6, third paragraph of English translation).” 
It would have been obvious to one of ordinary skill in the art prior to the filing date to modify the step in Brozovich’s disclosed method as modified by Sprock of obtaining the maintenance plan (diagnostic plan and/or instructions) to include Lyu’s teaching of a remoting server using a fault code to determine maintenance advice that is downloaded from the remote server.  The suggestion for including a fault code in a communication to a remote device to assist the remote device in optimally selecting and providing maintenance instructions is provided by Lyu’s disclosure of using the fault code that can be used, possibly in combination with current maintenance instructions, to determine new maintenance advice (a fault code is used by the remote server to determine maintenance advice is downloaded from the remote server; Abstract; page 3, tenth paragraph of English translation).
While Lyu teaches that maintenance information may include image data, Lyu does not explicitly teach that the particular maintenance resource obtained by the server side (“the first maintenance resource”) is or includes an “image resource.”


As to claim 20, Brozovich teaches “wherein the remote device is one of the portable testing device, a Web side device, and a mobile side device (remote host 200 is a web side and/or a mobile side device; FIG. 3; and may be configured in a variety of ways; FIG. 2, paragraphs [0025]-[0026]).”

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Brozovich in view of Sprock and Lyu, and in further view of Bromley (US 2004/0167689).  
As to claim 3, Brozovich teaches, “wherein establishing, by the local device, the connection with the remote device comprises: sending, by the local device, a maintenance request carrying the fault description to the server side, wherein the server side sends the maintenance request to the remote device (diagnostic tool 100 sends via a network connection vehicle data 116 as an evidentiary fault description to the remote device which may be on a server side within a network such as the Internet, paragraphs [0019] and [0024]; FIG. 3).
Brozovich discloses network connections between the local and remote device but does not explicitly teach “receiving, by the local device, a connection request sent by the remote device; and confirming, by the local device, the connection request, and establishing the connection with the remote device.”
Bromley teaches “receiving, by the local device, a connection request sent by the remote device (onboard unit 130 on vehicle 128 receives a command initiated by a user 102 and processed by a remote application server 108 via Internet 104 and communications provider 126; FIG. 3, blocks 322, 324; paragraphs [0077]-[0078]); and confirming, by the local device, the connection request, and establishing the connection with the remote device (connection (e.g., session) established over Internet 104 via communications provider 126; paragraph [0078]; TCP/IP protocol for communications over the internet includes handshaking protocol as part of establishing logical and physical connections).”
It would have been obvious to one of ordinary skill in the art prior to the filing date to combine the teachings of Bromley with Brozovich.  The suggestion is provided by Bromley in which a remote vehicle diagnostics system includes a local device (onboard unit 130) and a remote device (user device 102, application server 108, and OBU server 118) in which one or more of the remote devices is able to initiate a connection with the onboard unit 130 and the onboard unit confirms and establishes the connection such that the remote device may obtain vehicle information from onboard unit 130.

As to claim 4, Brozovich teaches “wherein establishing, by the local device, the connection with the remote device comprises: sending, by the local device, a maintenance request carrying the fault description to the remote device (diagnostic tool 100 sends via a network connection vehicle data 116 as an evidentiary fault description to the remote device within a network such as the Internet, paragraphs [0019] and [0024]; FIG. 3).
Brozovich discloses network connections between the local and remote device but does not explicitly teach “receiving, by the local device, a connection request sent by the remote device; and confirming, by the local device, the connection request, and establishing the connection with the remote device.”
Bromley teaches “receiving, by the local device, a connection request sent by the remote device (onboard unit 130 on vehicle 128 receives a command initiated by a user 102 and processed by a remote application server 108 via Internet 104 and communications provider 126; FIG. 3, blocks 322, 324; paragraphs [0077]-[0078]); and confirming, by the local device, the connection request, and establishing the connection with the remote device (connection (e.g., session) established over Internet 104 via communications provider 126; paragraph [0078]; TCP/IP protocol for communications over the internet includes handshaking protocol as part of establishing logical and physical connections).”
It would have been obvious to one of ordinary skill in the art prior to the filing date to combine the teachings of Bromley with Brozovich.  The suggestion is provided by Bromley in which a remote vehicle diagnostics system includes a local device (onboard unit 130) and a remote device (user device 102, application server 108, and OBU server 118) in which one or more of the remote devices is able to initiate a connection with the onboard unit 130 and the .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Brozovich in view of Sprock and Lyu, and in further view of Singhal (US 2007/0006286).  
As to claim 5, Brozovich teaches “receiving, by the local device, the maintenance data sent by the remote device (Brozovich diagnostic tool 100 receives remedial instructions from the remote host, paragraph [0024]; FIG. 4, block 414, paragraph [0036]).”  
Brozovich does not expressly teach that “before receiving, by the local device, the maintenance data sent by the remote device, the local device performs a code-based authentication of the remote device including steps of “receiving, by the local device, a first random code sent by the remote device; matching, by the local device, the first random code to a second random code stored locally; and wherein, the first random code and the second random code are generated by the server side.”  
Singhal teaches “receiving, by the local device, a first random code sent by the remote device (RAAS server 20 receives a special access code from secure web server 30; FIG. 1, paragraph [0041]); matching, by the local device, the first random code to a second random code stored locally (RAAS server 20 verifies server access code 26D with pre-stored server access code 26D in database 26; paragraph [0042]); wherein, the first random code and the second random code are generated by the server side (RAAS server 20 verifies server access code 26D with pre-stored server access code 26D in database 26).  
(Abstract).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brozovich in view of Sprock and Lyu, and in further view of Hong (US 10,055,217).
As to claim 13, neither Brozovich nor Sprock discloses “after being connected with the server side, detecting, by the local device, whether the testing 5KPC0725USsoftware needs to be updated; if it is detected that the testing software needs to be updated, displaying, by the local device, an update prompt in a testing interface; and after receiving an update instruction, updating, by the local device, the testing software.”
In the field of remote vehicle monitoring, Hong teaches “after being connected with the server side, detecting, by the local device, whether the testing 5KPC0725USsoftware needs to be updated (software update system 100 includes a server side processing device 22 that pushes and notifies a local application 20 within smartphone 10 about software updates for vehicle components; FIG. 1; col. 3, lines 53-56; col. 4, lines 1-5.  Application 20 and a local processing device 21 individually or in combination manage onboard software updates (col. 4, lines 28-55) with processing device 22 implementing a non-passive update in which a smart phone 10 detects a need to update software; col. 6, lines 22-31); if it is detected that the testing software needs to be updated, displaying, by the local device, an update prompt in a testing interface (application 20 within smart phone 10 displays an input prompt for software update; col. 6, lines 22-31); and after receiving an update instruction, updating, by the local device, the testing software (local processing device 21 manages onboard software updates; col. 4, lines 40-55).
It would have been obvious to one of ordinary skill in the art prior to the filing date to have implemented a function in which a local device facilitates software updates in part by detecting whether testing software needs to be updated, displaying an update prompt, and implementing the update as taught by Hong into the monitoring system disclosed by Brozovich as modified by Sprock.  The motivation would have been to leverage processing and display capabilities of a local monitoring device such as a smartphone to assist in providing software updates as needed to the vehicle (e.g., a control component) as suggested by Hong.
Neither Brozovich, nor Sprock, nor Hong expressly disclose performing the steps of after being connected with the server, detecting, by the local device, whether the testing 5KPC0725USsoftware needs to be updated; if it is detected that the testing software needs to be updated, displaying, by the local device, an update prompt in a testing interface; and after receiving an update instruction, updating, by the local device, the testing software “before displaying, by the local device, the testing software list interface of the testing software.”  
It would have been obvious to one of ordinary skill in the art before the filing date to perform the steps of after being connected with the server, detecting, by the local device, .
  
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brozovich in view of Sprock and Lyu, and in further view of Sarkar (US 2015/0066289).
As to claim 14, neither Brozovich nor Sprock disclose “before acquiring, by the local device, the current operating data and the historical operating data of the rail vehicle, the method further comprises: receiving, by the local device, a first production means list sent by 
In the field of remote vehicle calibration, Sarkar teaches “receiving, by the local device, a first production means list sent by the server side, wherein the first production means list comprises at least two first production means files (system 100 configured to calibrate ECUs 102 within system 100 receives, such as via an information source over a wireless network, calibration data files 118; paragraph [0007]; FIG. 1, paragraphs [0019]-[0020]; comparing, by the local device, the first production means list with a second production means list, and obtaining a comparison result, wherein the second production means list comprises at least two second production means files (FIG. 2, blocks 204-206; ECU logic 108 iterates through calibration part numbers present in ECU 102 and accesses a chain parts table that maps calibration part numbers to subsequently-issued calibration part numbers such as to determine if a newer calibration exists; logic 108 determines whether the head or any intermediate link matches an identified calibration part number; paragraphs [0023]-[0024]); updating, by the local device, the second production means list according to the comparison result (logic 108 retrieves the new calibration data corresponding to the calibration parts identified in steps 204, 206, and 208 from database 118 and applies the new calibrations; paragraph [0025]); wherein, each first production means file and each second production means file comprise at least one of the following: a CAD drawing, a maintenance manual, a quality manual, and an instruction book (current calibration data in calibration bundles 111 and/or calibration data files and new calibration data within calibration data files 11  includes component information such as calibration part numbers paragraphs [0016], [0028]).”
It would have been obvious to one of ordinary skill in the art prior to the filing date to have incorporated the production means list update function in which the local device (system 100) receives a production list containing files related to maintenance (calibration data files) from server side (information source connected to over a wireless network) and compares the production list with another production list representing locally stored files related to maintenance and updating based on the comparison into the remote monitoring system/method taught by Brozovich.  The motivation would have been to increase efficiency of the process of updating maintenance resources by leveraging network access to a centralized, remote system that is a more efficient provisioner of updates than on-site updates as suggested by Sarkar (paragraphs [0004]-[0005]]).
Neither Brozovich, nor Sprock, nor Sarkar disclose performing the steps of receiving, by the local device, a first production means list sent by the server side, wherein the first production means list comprises at least two first production means files; comparing, by the local device, the first production means list with a second production means list, and obtaining a comparison result, wherein the second production means list comprises at least two second production means files; updating, by the local device, the second production means list according to the comparison result; wherein, each first production means file and each second 
It would have been obvious to one of ordinary skill in the art before the filing date, to perform the steps of receiving, by the local device, a first production means list sent by the server side, wherein the first production means list comprises at least two first production means files; comparing, by the local device, the first production means list with a second production means list, and obtaining a comparison result, wherein the second production means list comprises at least two second production means files; updating, by the local device, the second production means list according to the comparison result; wherein, each first production means file and each second production means file comprise at least one of the following: a CAD drawing, a maintenance manual, a quality manual, and an instruction book, “before acquiring, by the local device, the current operating data and the historical operating data of the rail vehicle.” Applicant’s specification does not disclose or suggest the operational logic or any particular innovative significance of the relative sequence of the step of the local device acquiring the current operating data from the rail vehicle controller and the foregoing recited steps for updating a local production list by comparing it with a production list received from the server side, nor is any innovative significance contextually evident.  Therefore, the steps of receiving a production list from the server side, comparing the received production list to a second production list, and updating the second production list based on the comparison prior to the local device acquiring the current and historical data from the controller appears to be an arbitrary design choice having no particular innovative significance that is disclosed or 

As to claim 15, Sarkar further teaches “wherein updating, by the local device, the second production means list according to the comparison result comprises: marking, by the local device, state information of a second production means to be processed according to the comparison result, wherein the state information is one of download, update and deletion (logic 108 determines to update calibration bundles 111 by retrieving the new calibration data corresponding to the calibration parts identified in steps 204, 206, and 208 from database 118 and applies the new calibrations; FIGS. 1 and 2; paragraph [0025]), the state information is a document processing action comprising one of download, update and deletion (logic 108 applies the new calibrations; paragraph [0025]),” “performing the document processing action (applies new calibrations; paragraph [0025]) on the second production means (calibration bundle 111a); processing, by the local device, the second production means (calibration bundle 111a) to be processed according to the state information (logic 108 updates calibration bundle 111a by retrieving the new calibration data corresponding to the calibration parts identified in steps 204, 206, and 208 from database 118 and applies the new calibrations; paragraph [0025]); and updating, by the local device, the second production means list (calibration bundles 111 are updated by the processing of one of the calibration bundles, such as calibration bundle 111a; paragraph [0025]).  

It would have been obvious to one of ordinary skill in the art before the filing date, to have modified Sarkar’s teaching of marking state information (download, update and deletion) by displaying and triggering (clicking) an interface button.  Applicant’s specification and claims includes little description relating to the use of a displayed button as part of the invention and includes no description of any innovative or operational significance of using a button to implement the marking of state information, which remains an indefinite element as indicated in the new rejection of claim 15 under 112(b).  For example, Applicant’s specification on page 14, lines 11-13 and 18-19 simply describe a user clicking a display button to effectuate a download but only in terms of initiating the download operation.  As best understood, the use of the display button in “marking state information by displaying a button, and when the button is triggered” performing the document processing action on the second production means amounts to using a user display button as a manual input in contrast to an automated process for performing the document processing action which would have been well within the level of ordinary skill before the filing date.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Brozovich in view of Sprock, Lyu, and Sarkar, and in further view of Wilson (US 8,595,345).  
As to claim 16, neither Brozovich, nor Sprock, nor Sarkar teaches “after determining that the rail vehicle has a fault, the method further comprises: receiving, by the remote device, a push message of the server side, wherein the push message comprises at least one of a fault message and a check-out and check-in message; and displaying, by the remote device, the push message.”
Wilson teaches “receiving, by the remote device (client device 102; FIG. 1), a push message of the server side (email server 110, messaging server 112, and messaging server 112B transmit push notifications to client device 102; FIG. 1; col. 7, lines 20-28); and displaying, by the remote device, the push message (push messages may be displayed by client device; col. 12, lines 47-53).”
It would have been obvious to one of ordinary skill in the art prior to the filing date to utilize the server-to-client push messaging disclosed by Wilson in the communications between Brozovich’s disclosed remote host 200 and diagnostic tool 100 as a readily available network communication design option to achieve the utility of push messaging versus pull messaging (push messaging ensures timely receipt of information to a destination in contrast to request-response or pull architectures) as disclosed by Wilson (col. 1, lines 6-22).
Wilson does not expressly teach that “the push message comprises at least one of a fault message and a check-out and check-in message” or that the push message is received by the remote device from the server side “after determining that the rail vehicle has a fault.”  
It would have been obvious to one of ordinary skill in the art before the filing date, that the push message may comprise “at least one of a fault message and a check-out and check-in message” and that that the push message may be received by the remote device from the 
Regarding the relative sequencing of receipt of the push message by the remote device and determination of a rail vehicle fault, given that a fundamental characteristic of push messaging is to provide information to the recipient based on information unknown to and not requested by the recipient, sending a push message generally and in particular a fault message following a determination that a fault has occurred likewise would have been obvious to one of ordinary skill in the art prior to the filing date.  

As to claim 17, Wilson further teaches “wherein before receiving, by the remote device, the push message of the server side, the method further comprises: validating, by the server side, the remote device (push notification server 124 in combination with push notification gateway 108 register client device 102 prior to receiving push messages; FIG.3, col. 8, lines 32-60); if the remote device is validated successfully, pushing, by the server side, the 6KPC0725UScorresponding push message to the remote device (email server 110, messaging server 112, and messaging server 112B transmit push notifications to client device 102; FIG. 1; col. 7, lines 20-28), wherein the push message at least comprises: a historical push message, the historical push message is a message containing push messages pushed in history.”
Wilson does not explicitly characterize the push message as comprising “a historical push message, the historical push message is a message containing push messages pushed in history.”  
It would have been obvious to one of ordinary skill in the art before the filing date, to have extended the teaching of Wilson that if the remote device is validated successfully, pushing, by the server side, the 6KPC0725UScorresponding push message to the remote, “wherein the push message at least comprises: a historical push message, the historical push message is a message containing push messages pushed in history.”  As best understood, this language requires that the historical push message includes at least one push message that has been previously pushed.  As noted in the grounds for rejecting claim 17 under 112(a), Applicant’s specification and claims does not disclose “the historical push message is a message containing push messages pushed in history.”  Consequently, the original disclosure does not disclose any particular innovative or operational significance of the push message including one or more 
As to claim 18, Wilson teaches “after receiving a view instruction, displaying, by the remote device, pushed contents corresponding to the push message (after being received, push messages are displayed by client device; col. 12, lines 47-53.  Note that some form view/display instruction is required for any device to display any content).”  
Wilson does not teach that “the pushed contents corresponding to the push message at least comprise: the fault code, the fault description, a fault level, a fault vehicle, a fault device, time of fault occurring, and a fault guidance” or that “the pushed contents corresponding to the check-out and check-in message at least comprise: a serial number of a train, a train number, a train model, and check-out and check-in time of a train.”  Wilson also does not expressly teach displaying, by the remote device, pushed contents corresponding to the push message “after displaying, by the remote device, the push message.”
It would have been obvious to one of ordinary skill in the art prior to the filing date, in view of Wilson’s disclosure of client-server push messaging, to use the monitoring system of Brozovich as modified by Sprock, Sarkar, and Wilson to send fault information (diagnostic data 114 includes fault description, paragraph [0022]) by using push messaging.  Some aspect of a fault is the common element in each of “the fault description, a fault level, a fault vehicle, a fault device, time of fault occurring, and a fault guidance” and the specification does not disclose any particular innovative significance of using any or all of these in a pushed fault 
Regarding the pushed contents corresponding to the check-out and check-in message, Applicant’s specification provides no direct or indirect disclosure relating to innovative significance of using a message that includes a serial number of a train, a train number, a train model, or a check-out and check-in time of a train, and each of these types of information were indisputably well known prior to the filing date.  Therefore, the use of one or more of a serial number of a train, a train number, a train model, or a check-out and check-in time of a train in a push message such as between the local diagnostic tool and remote host disclosed by Brozovich appears to be a mere design choice readily available to one of ordinary skill in the art prior to the filing date.  
It would also be obvious to one of ordinary skill in the art before the filing date to have displayed, by the remote device, pushed contents corresponding to the push message “after displaying, by the remote device, the push message.”  The only description of pushed contents in Applicant’s specification explains that pushed contents corresponding to a fault message may include “the fault code, the fault description, the fault level, a fault vehicle, a fault device, time of fault occurring, and a fault guidance” and the pushed contents corresponding to a check-out and check-in message may include “a serial number of a train, a train number, a train model, and check-out and check-in time of a train.”  For the purpose of examination, “pushed contents” appear to a part of an overall push message – the content portion of a push message.  .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brozovich in view of Sprock and Lyu and in further view of Joshua (US 2014/0279707).
As to claim 7, Lyu teaches “sending, by the local device, the fault code to the server side (local device (e.g., handheld terminal) used to send a fault code to a remote server; Abstract; page 2, second paragraph; page 2, ninth paragraph of English translation),” and “querying, by the server side, according to the fault code to obtain the first maintenance resource (a fault code is used by the remote server to determine maintenance advice that is downloaded from the remote server; Abstract; page 3, tenth paragraph of English translation).”
Neither Brozovich, nor Sprock, nor Lyu teach “performing, by the server side, permission validation to the local device” and using the result of the permission validation of the local device as a condition of determining whether to perform the server side query using the fault code.  
(a profile module 34 within a central server 16 authenticates onboard device users in order to provide access to server; paragraph [0089]).”  
It would have been obvious to one of ordinary skill in the art prior to the filing date to implement the teaching of a server side (e.g., a server) authentication procedure as taught by Joshua into the remote diagnostic method/system disclosed by the combination of Brozovich, Sprock, and Lyu.  The plainly evident motivation would have been to increase security of network transmissions from the local device (Brozovich diagnostic tool 100) to a remote terminal by ensuring that only authorized users have access to the remote terminal as suggested by Joshua (paragraph [0089]). 
Neither Brozovich, nor Sprock, nor Lyu, nor Joshua expressly teach the claimed operation sequence in which the steps of “performing, by the server side, permission validation to the local device; if the permission validation of the local device is successful, querying, by the server side, according to the fault code to obtain the first maintenance resource” are performed “after sending, by the local device, the fault code to the server side.”  
It would have been obvious to one of ordinary skill in the art before the filing date to perform the steps of “performing, by the server side, permission validation to the local device; if the permission validation of the local device is successful, querying, by the server side, according to the fault code to obtain the first maintenance resource,” “after sending, by the local device, the fault code to the server side.”  Applicant’s specification does not disclose any particular innovative significance of the relative sequence of the performing the validation and querying by the server side after the local device sends the fault code, nor is any innovative .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brozovich in view of Sprock and Lyu and in further view of Watkins (US 2015/0381941).
As to claim 8, Brozovich teaches “acquiring, by the local device, a second maintenance resource in a maintenance process (diagnostic tool 100 acquires vehicle operating data from vehicle computer 302 and stores the data as vehicle data 116, FIG. 3; paragraph [0023]; FIG. 4, block 402; paragraph [0033] (the vehicle operating data acquisition is inherently a part of maintenance of the vehicle)); and uploading, by the local device, the second maintenance resource to the server side (remote host 200 receives vehicle data 116 from diagnostic tool 100, paragraph [0030]), wherein the server side stores the second maintenance resource (remote host 200 stores received vehicle data 212; FIG. 2, paragraph [0030]); and uploading, by the local device, the second maintenance resource to the server side(remote host 200 receives vehicle data 116 from diagnostic tool 100, paragraph [0030]), wherein the server side stores the second maintenance resource (remote host 200 stores received vehicle data 212; FIG. 2, paragraph [0030]).”
Brozovich does not teach “wherein the second maintenance resource comprises at least one of the video resource and the image resource.”

It would have been obvious to one of ordinary skill in the art prior to the filing date to have included video or image data as disclosed by Watkins into the vehicle data received by the remote host disclosed by Brozovich.  The suggestion is provided by Watkins which discloses that the image/video information may enhance the contextual diagnostic utility of the operational data provided from the local device (system 14) to the server side (service center 18) (see Abstract; paragraphs [0007], [0009], [0017]).  
Neither Brozovich, nor Sprock, nor Lyu, nor Watkins expressly teach the claimed operation sequence in which the steps of “acquiring, by the local device, a second maintenance resource in a maintenance process, wherein the second maintenance resource comprises at least one of the video resource and the image resource; and uploading, by the local device, the second maintenance resource to the server side, wherein the server side stores the second maintenance resource” are performed “after receiving, by the local device, the first maintenance resource returned by the server side.”  
It would have been obvious to one of ordinary skill in the art before the filing date to perform the steps of “acquiring, by the local device, a second maintenance resource in a maintenance process, wherein the second maintenance resource comprises at least one of the video resource and the image resource; and uploading, by the local device, the second maintenance resource to the server side, wherein the server side stores the second maintenance resource,” “after receiving, by the local device, the maintenance resource .    

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brozovich in view of Sprock, Lyu, and Watkins, and in further view of Rudenko (US 2016/0104330).
As to claim 9, neither Brozovich, nor Sprock, nor Lyu, nor Watkins explicitly discloses “wherein before storing, by the server side, the second maintenance resource, the method further comprises: sending, by the server side, the second maintenance resource to the remote device, wherein the remote device generates an audit result according to the second maintenance 4KPC0725USresource, and the audit result comprises one of the following: the audit is passed, and the audit is not passed; receiving, by the server side, the audit result sent by the remote device; if the audit result is the audit is passed, storing, by the server side, the second 
In the field of remote vehicle monitoring, Rudenko teaches “before storing, by the server side, the second maintenance resource, sending, by the server side (monitoring system 400; FIG. 4), the second maintenance resource (sensor data obtained from onboard sensors; paragraph [0038]) to the remote device (data filtering unit 406), wherein the remote device generates an audit result according to the second maintenance 4KPC0725USresource, and the audit result comprises one of the following: the audit is passed, and the audit is not passed (monitoring system 400 in communication with sensors 104 sends sensor data to data filtering unit 406 that filters the sensor data based on analysis variables and/or whether determined to be out of range or otherwise erroneous; paragraph [0030]; FIG. 4, paragraphs [0039]-[0040]); receiving, by the server side, the audit result sent by the remote device (monitoring system 400 in operative communication with data filtering unit 406 performs retention or removal of sensor data and/or derivatives thereof based on the result of determinations by data filtering unit 406; paragraphs [0039]-[0040]); if the audit result is the audit is passed, storing, by the server side, the second maintenance resource (a monitoring system 106 (interchangeable with monitoring system 400) stores information that may be interpreted by the monitoring system (e.g., sensor data) including maintaining and calculating statistics based on the received sensor data; FIG. 1; paragraphs [0030] and [0032]); and if the audit result is the audit is not passed, deleting, by the server side, the second maintenance resource (monitoring system 106 removes the filtered data; paragraph [0030]).
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W BACA whose telephone number is (571)272-2507. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.B./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863